Name: Commission Implementing Regulation (EU) 2017/2420 of 21 December 2017 fixing the allocation coefficient to be applied to the quantities covered by applications for import licences lodged from 1 to 7 December 2017 under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector and suspending the submission of applications for such licences
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  tariff policy;  trade;  beverages and sugar;  agricultural policy;  international trade
 Date Published: nan

 22.12.2017 EN Official Journal of the European Union L 343/59 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2420 of 21 December 2017 fixing the allocation coefficient to be applied to the quantities covered by applications for import licences lodged from 1 to 7 December 2017 under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector and suspending the submission of applications for such licences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 891/2009 (2) opened annual tariff quotas for imports of sugar products. (2) The quantities covered by import licence applications lodged from 1 to 7 December 2017 for the subperiod from 1 to 31 December 2017 are, for order number 09.4321, greater than those available. The extent to which import licences may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). The submission of further applications for import licences under that order number should be suspended until the end of the quota period. (3) In order to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities covered by import licence applications lodged under Regulation (EC) No 891/2009 from 1 to 7 December 2017 shall be multiplied by the allocation coefficient set out in the Annex to this Regulation. 2. The submission of further applications for import licences under the order numbers indicated in the Annex shall be suspended until the end of the 2017/2018 quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX CXL concessions sugar 2017/2018 Quota period Applications lodged from 1 to 7 December 2017 Order No Country Allocation coefficient (%) Further applications 09.4317 Australia  09.4318 Brazil  09.4319 Cuba  09.4320 Any third country  09.4321 India 25,000213 Suspended 09.4329 Brazil  09.4330 Brazil Available in 2022/2023 and 2023/2024 Balkans sugar 2017/2018 Quota period Applications lodged from 1 to 7 December 2017 Order No Country Allocation coefficient (%) Further applications 09.4324 Albania  09.4325 Bosnia and Herzegovina  09.4326 Serbia  09.4327 Former Yugoslav Republic of Macedonia 